(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Vista la moción de la parte apelada y la certificación del secre-tario en propiedad de la Corte de Distrito de Bayamón;
*976Vistos la oposición de la parte apelante y los juramentos del ape-lante y de Andrés Aybar Muñoz, y vista también la certificación en sentido contrario suscrita por el subsecretario de la ameritada Corte de Distrito, tendente a probar que en 13 de febrero no existía en autos constancia alguna del achivo de la notificación de la sentencia;
Se declara por abora sin lugar la desestimación solicitada, sin perjuicio de que la parte apelada, si así conviene a sus derechos-, reproduzca su moción con prueba en apoyo de la misma.